444 F.2d 1093
Lloyd Frederick VAN HORN et al., Plaintiffs and Appellees,v.UNITED STATES of America, Appellant.
No. 23642.
United States Court of Appeals, Ninth Circuit.
Aug. 5, 1971.

Leonard Schaitman (argued), Dept. of Justice, William D. Ruckelshaus, Asst. Atty. Gen., Washington, D.C., Harry D. Steward, U.S. Atty., Donald A. Fareed, Sp. Asst. U.S. Atty., San Diego, Cal., for appellant.
James C. Hagedorn (argued), Hoberg, Finger, Brown & Abramson, Bacigalupi, Elkus & Salinger, San Francisco, Cal., for plaintiffs-appellees.
Before CHAMBERS, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM:


1
The judgment in favor of appellees is affirmed on the authority of Stork v. United States (9 Cir., 1970), 430 F.2d 1104.


2
It appears that our opinion and judgment in Van Horn v. United States (9th Cir. 1971), 437 F.2d 94, affects only the denial of relief to the mother and father of the deceased.